DETAILED ACTION
	In Preliminary Amendment filed on 09/30/2020 Claims 1- 7, 9- 13, 15- 21, 23- 25, 29- 30, and 32- 34 are pending. A provisional election was made to prosecute Claims 1- 7, 9- 13, 15- 17 and 33- 34 (the method of molding) on 11/09/2021. Claims 18- 21, 23- 25, 29- 30, and 32 are provisionally withdrawn. Claims 1- 7, 9- 13, 15- 17 and 33- 34 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 7, 9- 13, 15- 17 and 33- 34, drawn to a method of molding to produce a seal, classified in B29C 45/00.
II. Claims 18- 21, 23- 25, and 29, drawn to a rotary seal, classified in F16J 15/54.
III. Claims 30 and 32, drawn to a mold, classified in B29C 33/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, the seal as claimed can be made by another process where the liner is thermally pressed into the seal.
I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, the mold can be used to make a seal without a liner.
Inventions III and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the apparatus as claimed can be used for making a materially different product. For example, the mold can be used to make a seal without a liner.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions/groups have acquired a separate status in the art in view of their different classification;
The inventions/groups have acquired a separate status in the art due to their recognized divergent subject matter; or
The inventions/groups require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation between Exr. Lakshmi Koneru and Attny. Douglas Rommelmann on 11/09/2021 a provisional election was made without traverse to prosecute the invention of the method of molding (corresponding to claims 1- 7, 9- 13, 15- 17 and 33- 34).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18- 21, 23- 25, 29- 30, and 32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

	Information Disclosure Statement	
The information disclosure statements (IDS) submitted on 10/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closely approximates” in claim 33 is a relative term which renders the claim indefinite. The term “closely approximates” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 33- 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 4171561 (“Bainard”).
	Regarding claim 1, Bainard teaches a method for producing a seal, comprising:
providing a mold for producing an annular polymeric seal (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68), the mold comprising:
a mold core (Figs. 1- 2 the combination of mold core 30 and lower die member 32) comprising:
	a lip forming surface of annular form and facing in a generally radially outward direction (Figs. 1- 2 upper cavity surface of mold core 30);
	an inner groove wall of annular form facing in a generally radially outward direction (Figs. 1- 2 lower, generally axial cavity surface of mold core 30);
	a cavity groove end having at least a portion thereof facing in a generally axial direction (Figs. 1- 2 bottom, generally radial surface of mold core 30),
Figs. 1- 2 display the lower, generally axial cavity surface of mold core 30 is located between the upper cavity surface of mold core 30 and bottom, generally radial surface of mold core 30), and the lip forming surface radially recessed relative to the inner groove wall (Figs. 1- 2 upper cavity surface of mold core 30 includes the molded-lip groove 40 and thus the upper cavity surface of mold core 30 is radially recessed relative to the lower, generally axial cavity surface of mold core 30);
a mold cap (36) having a cap wall (cavity surface of upper die member 36) of annular form facing in a generally axial direction toward the cavity groove end (cavity surface of upper die member 36 faces bottom, generally radial surface of mold core 30 in a generally axial direction), the lip forming surface located in axially intermediate relation to the cap wall and the inner groove wall (Figs. 1- 2 upper cavity surface of mold core 30 axially intermediate to cavity surface of upper die member 36 and lower, generally axial cavity surface of mold core 30) and located in axially intermediate relation to the cap wall and the cavity groove end (Figs. 1- 2 upper cavity surface of mold core 30 axially intermediate to cavity surface of upper die member 36 and lower, generally axial cavity surface of mold core 30);
a mold collar (34) having a collar cavity surface of annular form facing generally radially inward toward and surrounding at least a portion of the lip forming surface (Figs. 1- 2 cavity surface of centering ring 34 facing radially inward to and surrounding the upper cavity surface of mold core 30);
one of the mold collar and the mold core having a mold shoulder of annular form facing in a generally axial direction toward the cap wall (upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, toward the cavity surface of upper die member 36), at least a portion of the collar cavity surface located in axially intermediate relation to the mold shoulder and the cap wall (Figs. 1- 2 cavity surface of centering ring 34 located between upper surface of lower die member 32 and cavity surface of upper die member 36 in an axial direction) and at least a portion of the lip forming surface located in axially intermediate relation to the mold shoulder and the cap wall (Figs. 1- 2 upper cavity surface of mold core 30 located between upper surface of lower die member 32 and cavity surface of upper die member 36 in an axial direction);
one of the mold collar and the mold core having an outer groove wall of annular form facing radially inward toward and surrounding at least a portion of the inner groove wall (Figs. 1- 2 right angled surface of lower die member 32 axially faces and surrounds lower, generally axial cavity surface of mold core 30), at least a portion of the outer groove wall located in axially intermediate relation to the cavity groove end and the mold shoulder (Figs. 1- 2 right angled surface of lower die member 32 located axially between the remaining generally radial cavity surface of lower die member 32 and bottom, generally radial surface of mold core 30), and the outer groove wall located in axially intermediate relation to the cavity groove end and the cap wall (Figs. 1- 2 right angled surface of lower die member 32 located axially between bottom, generally radial surface of mold core 30 and cavity surface of upper die member 36); and
the cavity groove end, the inner groove wall, and the outer groove wall defining a cavity groove for forming an axial extension of a polymeric seal (Figs. 1- 2 and Col. 1 lines 51- 58, Col. 2 lines 26- 68);
providing a plastic liner of annular form (50) (Figs. 1- 2 and Col. 1 lines 51- 58, Col. 2 lines 26- 68), the plastic liner having first and second liner end surfaces facing in generally opposite axial directions (Fig. 3) and having a liner inner surface and a liner Fig. 2 displays inner and outer surfaces of the liner facing in generally opposite radial directions and located in axially intermediate relation to the top and bottom edges of liner);
placing the plastic liner on the mold core with a portion of the liner inner surface facing toward and surrounding at least a portion of the inner groove wall (Fig. 2 displays the liner 50 facing toward and surrounding the lower, generally axial cavity surface of mold core 30) and with a portion of the liner inner surface facing toward and surrounding at least a portion of the lip forming surface (Fig. 2 displays the liner 50 facing toward and surrounding the upper cavity surface of mold core 30) and with a portion of the liner outer surface encircled by the mold shoulder (Fig. 2 displays the liner 50 surrounded by upper left, surface of lower die member 32);
using the mold to produce an annular polymeric seal (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68) having:
a lubricant end and an environment end facing in generally opposite, generally axial directions and separated by a distance, the lubricant end facing generally away from the environment end (Figs. 1- 3 upper and lower surfaces of seal in contact with upper die member 36 and upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, respectively);
an inward surface of annular form facing in a generally radially inward direction (Figs. 1- 3 surface of seal in contact with bottom, generally radial surface of mold core 30);
an axial extension of annular form extending axially beyond the lubricant end (Fig. 2 bottom right corner portion of seal extends beyond the adjacent left surface of the seal) and formed at least in part from the inward surface (Fig. 2 bottom right corner portion is formed in part by surface of seal in contact with bottom, generally radial surface of mold core 30) and having an outward surface facing in a generally radially outward direction away from the inward surface and encircling at least a portion of the inward surface (Fig. 2 displays left extending surface of seal in contact with the right surface of lower die member 32 and where the left extending surface surrounds the right extending surface of the seal), the outward surface located in radially intermediate relation to the inward surface and the lubricant end (Fig. 2 the left extending surface of seal is located radially between lubricant end and right extending surface of seal);
a dynamic lip of annular form projecting radially inward relative to the inward surface and having a dynamic sealing surface of annular form facing in a generally radially inward direction (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40);
a liner (50) of annular form composed of plastic defining the dynamic sealing surface (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40), the axial extension located in radially intermediate relation to the dynamic sealing surface and the lubricant end (Fig. 2- 3 the projection of the seal 24 is radially located between molded lip 20 and lubricant end); and
producing a seal surface (surface of lip 24) facing in a generally axial direction away from the environment end (Fig. 3 surface of lip 24 is located generally axially opposite to the upper end of seal) and located in a radially intermediate location to the lubricant end and the dynamic sealing surface (Fig. 3 some of surface of lip 24 is located radially between remaining lower surface of seal and molded lip 20 located adjacent to molded-lip groove 40).
Bainard does not explicitly teach removing at least a portion of an axial extension by a machining operation producing a machined seal surface.
However, Bainard does teach it is known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3). In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove at least a portion an axial extension by a machining operation producing a machined seal surface motivated by removing excess seal and/r liner material. See e.g., Col. 2 lines 63- 64.

Regarding claim 33, Bainard teaches a method for producing a seal, comprising:
providing a mold for producing an annular polymeric seal, the mold comprising a mold core, a mold cap, and a mold collar, wherein the mold core, mold cap, and mold collar have surfaces defining a mold cavity (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68. See also rejection of claim 1 above) comprising:
	a lip forming surface of annular form adjoining an inner groove wall of annular form, the lip forming surface and inner groove wall facing in a generally radially outward direction and the lip forming surface radially recessed relative to the inner groove wall (Figs. 1- 2 upper cavity surface of mold core 30 is equivalent to lip forming surface; Figs. 1- 2 lower, generally axial cavity surface of mold core 30 is equivalent to inner groove wall; Figs. 1- 2 upper cavity surface of mold core 30 includes the molded-lip groove 40 and thus the upper cavity surface of mold core 30 is radially recessed relative to the lower, generally axial cavity surface of mold core 3);
	a cavity groove end joining an end of the inner groove wall, at least a portion of the cavity groove end facing in a generally axial direction (Figs. 1- 2 bottom, generally radial surface of mold core 30),
	a cap wall of annular form facing in a generally axial direction toward the cavity groove end (Figs. 1- 2 cavity surface of upper die member 36 faces bottom, generally radial surface of mold core 30 in a generally axial direction);
a mold shoulder of annular form facing in a generally axial direction toward the cap wall (upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, toward the cavity surface of upper die member 36);
a collar cavity surface of annular form facing generally radially inward toward and surrounding at least a portion of the lip forming surface (Figs. 1- 2 cavity surface of centering ring 34 facing radially inward to and surrounding the upper cavity surface of mold core 30); 
an outer groove wall of annular form facing radially inward toward and surrounding at least a portion of the inner groove wall (Figs. 1- 2 right angled surface of lower die member 32 axially faces and surrounds lower, generally axial cavity surface of mold core 30); and
the cavity groove end, the inner groove wall, and the outer groove wall defining a cavity groove for forming an axial extension of a polymeric seal (Figs. 1- 2 and Col. 1 lines 51- 58, Col. 2 lines 26- 68);
providing a plastic liner (26 or 50) (Figs. 1- 2 and Col. 1 lines 51- 58, Col. 2 lines 26- 68) of annular form having first and second liner end surfaces facing in generally opposite axial directions (Fig. 3) and having a liner inner surface and a liner outer surface facing in generally opposite radial directions and located in axially intermediate relation to the first and second liner end surfaces (Fig. 2 displays inner and outer surfaces of the liner facing in generally opposite radial directions and located in axially intermediate relation to the top and bottom edges of liner);
locating the plastic liner on the mold core (Fig. 1- 3 display liner 50 located adjacent to mold core 30), a portion of the liner inner surface facing generally radially inward toward and encircling at least a portion of the inner groove wall (Figs. 1- 3 display the inner surface of liner 50/26 radially facing and surrounding lower, generally axial cavity surface of mold core 30), and a portion of the liner inner surface facing generally radially inward toward and encircling at least a portion of the lip forming surface (Figs. 1- 3 display the inner surface of liner 50/26 radially facing and surrounding upper cavity surface of mold core 30);
introducing an elastomer between the liner outer surface and the collar cavity surface and applying pressure and temperature to vulcanize the elastomer and remold the liner inner surface to a shape that closely approximates the shape of the lip forming surface (Abstract, Figs. 1- 2, Claims 1, 12- 13, and Col. 1 lines 51- 58, Col. 2 lines 26- 68);
producing an annular polymeric seal (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68) having:
a lubricant end shaped by the mold shoulder (Figs. 1- 3 upper and lower surfaces of seal in contact with upper die member 36 and upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, respectively);
an environment end shaped by the cap wall (Figs. 1- 3 upper and lower surfaces of seal in contact with upper die member 36 and upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, respectively);
an axial extension of annular form extending axially beyond the lubricant end (Fig. 2 bottom right corner portion of seal extends beyond the adjacent left surface of the seal) and shaped at least in part by the inner and outer groove walls and the cavity groove end (Fig. 2 bottom right corner portion is formed in part by surface of seal in contact with bottom, generally radial surface of mold core 30, lower, generally axial surface of the mold core 30, and lower generally axial surface of lower die member 32);
an inward surface of annular form facing in a generally radially inward direction and shaped by the inner groove wall (Figs. 1- 3 surface of seal in contact with bottom, generally radial surface of mold core 30); and
a dynamic lip of annular form projecting radially inward relative to the inward surface and having a dynamic sealing surface of annular form facing in a generally radially inward direction and form by the liner inner surface (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40); and
producing a seal surface (surface of lip 24) facing in a generally axial direction away from the environment end (Fig. 3 surface of lip 24 is located generally axially opposite to the upper end of seal) and located in a radially intermediate location to the lubricant end and the dynamic sealing surface (Fig. 3 some of surface of lip 24 is located radially between remaining lower surface of seal and molded lip 20 located adjacent to molded-lip groove 40).
Bainard does not explicitly teach the first liner end surface adjoining the cavity groove end; and removing at least a portion of an axial extension by a machining operation producing a machined seal surface.
However, Bainard does teach it is known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3). In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove at least a portion an axial extension by a machining operation producing a machined seal surface motivated by removing excess seal and/or liner material of the lip (24). See e.g., Col. 2 lines 63- 64.
Bainard further teaches the liner should cover the molded lip on each axial side of the lip (Col. 3 lines 1- 12) and introducing the liner to form a surface which resists wear (Col. 1 lines 9- 11). It would have been obvious to one with ordinary skill in the art before the effective filing to modify Bainard’s teachings such that the first liner end surface adjoins the cavity groove end motivated by increasing the amount of wear resistance surface.

Regarding claim 34, Bainard teaches the machining operation truncates a portion of the dynamic lip (Figs. 2- 3 and Col. 2 lines 60- 68 teach trimming along line X—X which is a part of the dynamic lip).

Claims 2- 7, 9- 13, and 15- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 4171561 (“Bainard”) in view of USP 4851176 (“Christiansen”)
Regarding claim 2, Bainard teaches a method for producing a seal (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68), comprising:
providing an annular seal (Fig. 3) having:
a lubricant end and an environment end facing in generally opposite, generally axial directions and separated by a distance, the lubricant end facing generally away from the environment end (Figs. 1- 3 upper and lower surfaces of seal in contact with upper die member 36 and upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, respectively);
an inward surface of annular form facing in a generally radially inward direction (Figs. 1- 3 surface of seal in contact with bottom, generally radial surface of mold core 30);
an axial extension of annular form extending axially beyond the lubricant end (Fig. 2 bottom right corner portion of seal extends beyond the adjacent left surface of the seal) and formed at least in part from the inward surface (Fig. 2 bottom right corner portion is formed in part by surface of seal in contact with bottom, generally radial surface of mold core 30) and having an outward surface facing in a generally radially outward direction away from the inward surface and encircling at least a portion of the inward surface (Fig. 2 displays left extending surface of seal in contact with the right surface of lower die member 32 and where the left extending surface surrounds the right extending surface of the seal), the outward surface located in radially intermediate relation to the inward surface and the lubricant end (Fig. 2 the left extending surface of seal is located radially between lubricant end and right extending surface of seal);
a dynamic lip of annular form projecting radially inward relative to the inward surface and having a dynamic sealing surface of annular form facing in a generally radially inward direction (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40);
a liner (50) of annular form composed of plastic defining the dynamic sealing surface (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40), the axial extension located in radially intermediate relation to the dynamic sealing surface and the lubricant end (Fig. 2- 3 the projection of the seal 24 is radially located between molded lip 20 and lubricant end); and
producing a seal surface (surface of lip 24) facing in a generally axial direction away from the environment end (Fig. 3 surface of lip 24 is located generally axially opposite to the upper end of seal) and located in a radially intermediate location to the lubricant end and the dynamic sealing surface (Fig. 3 some of surface of lip 24 is located radially between remaining lower surface of seal and molded lip 20 located adjacent to molded-lip groove 40).
Bainard does not explicitly teach a relief groove located in radially intermediate relation to the lubricant end and the axial extension, at least part of the relief groove located in axially intermediate relation to the lubricant end and the environment end; and removing at least a portion of an axial extension by a machining operation producing a machined seal surface.
However, Bainard does teach it is known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3). In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove at least a portion an axial extension by a machining operation producing a machined seal surface motivated by removing excess seal and/or liner material of the lip (24). See e.g., Col. 2 lines 63- 64.
	Christiansen teaches a relief groove (55) located in radially intermediate relation to the lubricant end and the axial extension (Figs. 1- 6 and Col. 6 lines 1- 14 display the support elements 56 forming passages 55 which is radially located between a lubricant end and a lip), at least part of the relief groove located in axially intermediate relation to the lubricant end and the environment end (Figs. 1- 6 and Col. 6 lines 1- 14 display the support elements 56 forming passages 55 which is axially located between a lubricant end and an opposite, upper surface of the seal).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by improving the flow path of the molten polymer as it flows through the cavity (Christiansen – Col. 6 lines 8- 14).

Regarding claim 3, Bainard does not explicitly teach a portion of the machined seal surface is formed by the liner.
Bainard does teaches known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3).
In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove at least a portion an axial extension such that a portion of the machined seal surface is formed by the liner motivated by reasons set forth in claim 2.

Regarding claim 4, Bainard does not explicitly teach the machining operation removes a portion of liner.
Bainard does teaches known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3).
In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove a portion of liner motivated by reasons set forth in claim 2.

Regarding claim 5, Bainard teaches the machining operation truncates a portion of the dynamic lip (Figs. 2- 3 and Col. 2 lines 60- 68 teach trimming along line X—X which is a part of the dynamic lip).

Regarding claim 6, Bainard does not explicitly teach the machined seal surface is substantially even with the lubricant end.
Bainard does teaches known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3).
In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove such that the machined seal surface is substantially even with the lubricant end motivated by reasons set forth in claim 2.

Regarding claim 7, Bainard does not explicitly teach the machined seal surface is separated from the environment end by a distance, and wherein the distance separating the machined seal surface from the environment end is substantially the same as the distance separating the lubricant end from the environment end.
Bainard does teaches known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3).
In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove such that the machined seal surface is substantially even with the lubricant end motivated by reasons set forth in claim 2.

Regarding claim 9, Bainard teaches prior to the machining operation the outward surface is located radially outward of and encircles at least a portion of the liner (Fig. 2 display right, lower generally axial extending surface of lower die member 32 being located outward of and encircling a portion of liner 50).

Regarding claim 10, Bainard teaches prior to the machining operation the lubricant end is located radially outward of and encircles at least a portion of the liner (Fig. 2 bottom left, generally radially extending surface of lower die member 32 being located outward of and encircling a portion of the liner 50).

Regarding claim 11, Bainard teaches the liner forms at least part of the environment end (Fig. 3 displays the liner forming a part of the upper surface of die). 

Regarding claim 12, Bainard does not explicitly teach prior to the machining operation a relief groove surface is located in radially intermediate relation to the axial extension and the lubricant end and at least a part of the relief groove surface is located in axially intermediate relation to the lubricant end and the environment end.
	Christiansen teaches prior to a machining operation a relief groove (55) is located in radially intermediate relation to the axial extension and the lubricant end (Figs. 1- 7 and Col. 6 lines 1- 14 display the support elements 56 forming passages 55 which is radially located between a lubricant end and a lip) and at least part of the relief groove located in axially intermediate relation to the lubricant end and the environment end (Figs. 1- 7 and Col. 6 lines 1- 14 display the support elements 56 forming passages 55 which is axially located between a lubricant end and an opposite, upper surface of the seal).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by reasons set forth in claim 2.

Regarding claim 13, Bainard does not explicitly teach the relief groove surface is located radially outward of and encircles a portion of the inward surface.
Christiansen teaches the relief groove surface is located radially outward of and encircles a portion of the inward surface (Figs. 1- 7 teaches passages 55 located radially outward of and encircles a portion of the axial extending left surface of lip).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by reasons set forth in claim 2.

Regarding claim 15, Bainard does not explicitly teach the relief groove is located radially outward of and encircles a portion of the liner. 
However, Bainard does teach the liner extending into the axial extension (Fig. 2- 3 display the liner 50 extending into liner 24).
Christainsen teaches the relief groove located radially outward of and encircles a portion of the axial extension (Figs. 1- 7 teaches passages 55 located radially outward of and encircles a portion of the axial extension).
The combination of Bainard and Christainsen suggest the relief groove is located radially outward of and encircles a portion of the liner.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by reasons set forth in claim 2.

Regarding claim 16, Bainard teaches prior to the machining operation the lubricant end is located radially outward of an encircles a portion of the inward surface and a portion of the liner (Fig. 2 bottom left, generally radially extending surface of lower die member 32 being located outward of and encircling a portion of bottom, generally axial extending surface of seal adjacent to mold core 30 and a portion of the liner 50/26).

Regarding claim 17, Bainard suggests machining the axial extension to form a machined seal surface (Col. 1 lines 26- 39, Col. 2 lines 63- 64, and Figs. 2- 3).
Bainard does not explicitly teach a relief groove surface is located in radially intermediate relation to the axial extension and the lubricant end and at least part of the relief groove surface is located in axially intermediate relation to the lubricant end and the environment end.
Christainsen teaches a relief groove surface (55) is located in radially intermediate relation to the machined seal surface and the lubricant end (Figs. 1- 7 display the surface of passage 55 being located radially between the left bottom surface of cavity 34 of Fig. 6 and seal surface of lip) and at least part of the relief groove surface (55) is located in axially intermediate relation to the lubricant end and the environment end (Figs. 1- 7 display the passage 55 located axially between the bottom and top surfaces of the seal).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by reasons set forth in claim 2.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEITH S SHAFI/Primary Examiner, Art Unit 1744